JUDGE LEWIS
delivered the opinion of the court.
Appellant, under, an indictment for conspiring witli Jim Combs, Jesse Barnett and Charles Wall, to murder John A. Rose, who was actually killed by Combs and Barnett, has been twice convicted and sentenced to confinement in the penitentiary for life, this being the second appeal.
*26We need not state in detail facts proven on the last trial, as they were substantially stated in the opinion of this court on the first appeal. See Combs v. Com., 15 Ky. L. R. 660.
Two accomplices, Wall and Barnett, though already convicted of tlie offense, testified as witnesses for the Commonwealth at the last, as did one of them at the first trial. And as the question of their competency was made and derided on the former appeal it need not be again discussed.
The court below instructed the jury in the manner required by the Criminal Code in respect to necessity for corroboration of testimony of accomplices, and as there was competent evidence conducing to establish appellant’s guilt, the verdict can be now disturbed, if at all, only upon ground of some reversible error of law occurring at the trial.
Although one of the jury may have been incompetent because not at the time twenty-one years of age, that fact, as expressly provided by sec. 2253 Ky. Statutes, is not cause for setting the verdict aside, nor could exception have been taken therefor after the jury was sworn. Another error, to which our attention has been called,, is the refusal of the court below to permit witnesses to prove, as accused avowed they, if allowed, wmuld do, that they were acquainted with the general reputation for veracity in Breathitt county, of a witness previously introduced by the Commonwealth, and that it was bad. Before impreaching, by general evidence, the credit for veracity of a witness, it must be showm by the impeaching witness that he knows the general reputation of the person in question among his neighbors, or what is generally said of him by those among whom he dwells, or with whom he is chiefly conversant. Greenleaf on Evidence, vol. 1, sec. 461. And the policy and justice of that rule is too manifest to *27disregard, even if it had not been uniformly recognized by. this court.
Breathitt county was not then nor had been prior to trial of accused residence of the witness whose reputation for veracity was attempted to be impeached, nor did the impeaching witness know or undertake to testify what was his general reputation among his neighbors. Consequently the evidence in question was properly rejected.
What length of time the ends of justice and rights of an accused party require should be allowed for argument to' the jury on a criminal trial must from necessity be generally left to the sound discretion of the trial court; otherwise, an. undue portion of the time of a court might be needlessly consumed in trial of one cause, 1o detriment of other business and rights of other parties. Therefore, this court will not reverse upon the ground too- short time was allowed, unless satisfied that discretion has been abused. Counsel were allowed in this case three hours to each side, which, the contrary not appearing, we must conclude was not so short time as to prejudice substantial rights of appellant.
Judgment affirmed.